Case: 3:21-mj-O0006-RP Doc #: 1-2 Filed: 03/08/21 1 of 5 PagelD #: 14

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

AFFIDAVIT IN SUPPORT OF A COMPLAINT AND AN ARREST WARRANT

 

1, Special Agent John Quaka, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

| am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have been since
April of 1995. | am currently assigned to the Jackson Division, Oxford, Mississippi Resident
Agency. During this time, | have received extensive training and experience in the
Investigation of various federal crimes, to include matters related to civil rights. This affidavit
is intended to show there is sufficient probable cause for the requested complaint and does
not set forth all my knowledge about this matter.

In June of 2020, the FBI initiated a civil rights investigation of Booneville, Mississippi Police
Department (BPD) Officer Dustin Rambo. The initial information was provided by BPD
Investigator James Page. This Information indicated Rambo was stealing money from those he
encountered on official duty as a BPD Officer. This information also indicated Rambo was
engaged in sexual activity while on official duty as a BPD Officer.

Booneville, Prentiss County, Mississippi is located in the United States District Court of the |
Northern District of Mississippi.

. On October 9, 2020, RR completed a statement of facts with the BPD. She advised
on August 13, 2020, she was sexually assaulted by Rambo while he was on duty as a BPD

Officer.

FBI SA Quaka interviewed @8aM@in 2016 and 2017 on a separate federal civil rights
investigation. At that time, SA Quaka found @——& to be truthful and credible.

. On October 28, 2020, and November 13, 2020, (MMR was interviewed by FBI SA Quaka. On
August 13, 2020, at approximately 10:00 PM, @aml§#departed the Super 8 Motel on foot. She
had just left the motel room occupied by RM. As she walked across the motel
parking lot, she was approached by BPD Officer Rambo. Rambo confiscated a marijuana joint
from her and threw it to the ground. @S8@ told Rambo she had Just departed SaaaamaEBs
motel room. He instructed her to enter the front passenger seat of his BPD patrol vehicle.

. Even though Rambo did not place restraints on her, she believed she was under arrest.
Rambo instructed her to climb into the patrol vehicle’s back seat and lay down so she could
not be seen. GEE obeyed his command.
Case: 3:21-mj-O0006-RP Doc #: 1-2 Filed: 03/08/21 2 of 5 PagelD #: 15

7. Rambo drove to a warehouse parking lot in Booneville, Mississippi and stopped the vehicle.
Rambo removed his police equipment and uniform. The only clothing that remained was his
boxer underwear. @009¥ feared he was going to rape her. Rambo exited the patrol vehicle.
With both hands, Rambo grabbed @@aN@N®s left arm and jerked her out of the vehicle to the
ground. If@sm—@had not used both her hands to stop her fall, her body would have hit the
ground. @@9@&% described this action as forceful, violent, and painful. Guam received a
bruise on her upper left arm due to this event.

8. Rambo pushed @8MmM@% up against the patrol vehicle rear door. With his hand, he took control
of her at the base of her skull. This grasp did not allow her to move her head and neck at all.

@agmml described this action as forceful, violent, and painful.

9. Rambo attempted to pull @agmM—&’s pants down from her waist. When he was unsuccessful, he
grabbed her vagina through her pants. @@9MMlPdescribed this action as forceful, violent, and
painful. This action caused a bleeding abrasion on the exterior of her vagina.

10. Rambo forcefully took control of @agmllis hand and utilized It to stroke his erect penis until he
ejaculated, @aamliPtold Rambo she was going to report this event. He stated no one would

believe her over him.

11. A review of Rambo’s body camera did not have any record of his encounter with @@il on
the evening of August 13, 2020 even though the BPD has a policy to utilize body cameras with
all civilian interactions. A review of the August 13, 2020 and August 14, 2020 BPD radio log
revealed there was no documentation of Rambo’s encounter with @@B@M®, but there was
documentation of Rambo’s arrest of @iggiaam at the Super 8 Motel. A review of Rambo’'s body
camera on August 14, 2020 did capture the arrest of QA

12. On January 29, 2021, Rambo was interviewed by FB! SA John Quaka. Rambo denied any
sexual activity between he and QM. However, he admitted he encountered@AaMM at the
Super 8 Motel on the night of August 13, 2020 and he provided transportation to Gai in his
BPD patrol vehicle on two occasions that night.

13. On January 29, 2020, BPD Officer Jordan Mann was interviewed by FBI SA Quaka. Mann
stated the BPD is not in-the business of providing transportation for citizens, however there
are exceptions. If an exception is to be used, it should be noted in the BPD radio log.

14. On December 3, 2020, FBI SA Quaka interviewed SEB On May 10, 2020, GaagD
sold ninety Subutex prescription pills to an unknown female for $1150. That same day, Qigua
and his girlfriend, QIN, travelled to the Wal-Mart in Booneville, Mississippi to
purchase household items. While @@% and @saamBwere standing in the checkout line,
@fimm realized he left his food stamp card in his vehicle in the parking lot. Wanting to use the
Case: 3:21-mj-00006-RP Doc #: 1-2 Filed: 03/08/21 3 of 5 PagelD #: 16

food stamp card to assist with the purchases, he left his wallet with @8in the checkout
line and departed the store for the parking lot. As he approached his vehicle, he was met by
three BPD Officers to ihclude Rambo and Jordan Mann. When @@f@™™®explained the situation to
the officers, they escorted him intd thé'store and allowed him to pay for the items. After his
purchases,'$850- remained in his wallet and $27 in his pants pocket. GQ Maa, and the
officers exitedthe store and returned to @@MEEM vehicle. An officer placed GSM wallet on
the hood of his vehicle. @9@—9Bwallet was searched, and methamphetamine was found in
his possession and @M@MM—& was arrested. Rambo was the last officer to have handled @iass
wallet. @§08B¥ound the wallet on the floorboard of the front passenger seat of the vehicle.
The wallet did not contain any money. When @isfiiwas released from the Prentiss County
Jail afew days later, he reported the theft of his money to the BPD. Soon thereafter, Rambo
told @998 he had returned the money and wallet directly to her. A review of Rambo’s body
camera revealed he did net-provide the wallet to SR but placed it on the front passenger
seat when she was distracted placing grécertes in@MliBs vehicle.

15. On December 18, 2020, CME was interviewed by FBI SA John Quaka. In early
December of 2020,q@agmgml® was arrested by BPD Officer Rambo at the residence of GB
quae in Booneville, Mississippi. Rambo took possession of her wallet and cellular
telephone. At the time of her arrest, her wallet contained two $20 dollar bills and a couple of
$1 dollar bills. Two days later, when she was released from the Prentiss County Jail, her wallet
was retumed to her by a BPD Investigator. The wallet did not contain any money: Aigo
missing were her Renasant Bank card, Social Security Administration card, and approximately
twenty legally prescribed Valium pills. A review of Rambo’s body camera revealed his jacket
covered the camera lens and prevented the capture of any visual images.

16. On June 1, 2020, QE was arrested by BPD officers at the Super 8 Motel in
Booneville, Mississippi. A few days later, @a@™@&old BPD Chief Michael Ramey that BPD Officer
Rambo stole money from him during his arrest. FBI SA Quaka attempted to interview@ammmon
multiple occasions, but he is unwilling to cooperate. 7 a

oc
17. A review of Rambo’s body camera of the June 1, 2020 arrest ofl revealed Rambo searched
a backpack in the left back seat of Gam vehicle. When Rambo opened the small front pocket
of the backpack, his body camera captured the image of what appeared to be a large amount
of cash. Rambo immediately closed the pocket and did not continue to search the unsearched
pockets of the backpack. Rambo moved the backpack to the left front seat. When he placed
the backpack in the front seat, the open left rear door blocked the view of the officers
positioned behind the vehicle. Rambo opened the large pocket of the backpack and turned
his body and camera to his right, away from the backpack. =

$ oo nd
18

19,

20.

21.

22.

23.

24.

25.

26.

Case: 3:21-mj-O0006-RP Doc #: 1-2 Filed: 03/08/21 4 of 5 PagelD #: 17

. A few minutes later, BPD Officer Jordan Mann searched the backpack in the left front seat.
When Mann opened the small front pocket of the backpack, his body camera captured the
image of an empty pocket. rod

On January 29, 2020, BPD Officer Mann was interviewed by FB! SA Quaka. Mann recalled the
June 1, 2020 arrest of Mann did not specifically recall the details of the event but
advised if he had found money in the backpack, he would have removed it and counted it.
Because his body camera did not reveal he removed anything from the small front pocket of
the backpack, there was no money in the pocket.

On January 26, 2021, @00SREEB was arrested by BPD officers at the Wal-Mart in Booneville,
Mississippi. A review of Rambo’s body camera revealed he searched @ag@ wallet during the
arrest. @9089 wallet contained money in the cash pocket of the wallet and a single $100 dollar
bill in the credit card slot. Prior to returning the wallet to@aglll, Rambo removed the $100
dollar bill with his left hand. A review of the Wal-Mart surveillance video revealed Rambo
placed his left hand in his front left jacket pocket.

On January 29, 2021, Rambo was interviewed by FBI SA John Quaka. Rambo adamantly
denied stealing money from GR, SP, GR, and Gam

Rambo was employed as a Mississippi Department of Transportation (MDOT) law
enforcement officer from October 16, 2011 until April 23, 2013,

On November 12, 2020, MDOT Captain Lisa Edins was interviewed by FBI SA Quaka. Edins
supervised Rambo from December of 2012 until his resignation in April of 2013. In March or
April of 2013, Edins discovered Rambo stole approximately $300 from the collection of MDOT
fees, taxes, and permits. When Edins confronted Rambo about this matter, he admitted to
stealing the money. Rambo was given the option of termination or resignation; Rambo chose

to resign.

On January 29, 2021, Rambo was interviewed by FBi SA John Quaka. Rambo chose to resign in
lieu of MDOT termination.

Rambo completed his ten-week Basic Law Enforcement Training at the Mississippi Law
Enforcement Training Academy in Pearl, Mississippi on March 22, 2012.

On August 22, 2014, Rambo completed a Mississippi Peace Officers Standards and Training
Part-Time Law Enforcement Application for Certification Application with the Itawamba
County, Mississippi Sheriff's Office (ICSO). Question number eight on page three asked the
following: Have you ever (a) been suspended for any reason from any employment; (b) been
 

Case: 3:21-mj-O0006-RP Doc #: 1-2 Filed: 03/08/21 5 of 5 PagelD #: 18

terminated from any employment; (c) resigned prior to, during or at the conclusion of any
such investigation into your activities? Rambo answered “No” to this question.

27. ICSO immediately hired Rambo as a deputy, Rambo was employed as a deputy until his
resignation on July 31,2019,

28. On October 3, 2018, Rambo completed a BPD Employment Application. Question number six
on page 12 asked the following: Have you ever been fired, forced to resign, or resigned in lieu
of termination? Rambo answered “No” to this question. ‘

‘+

29. Rambo was hired by BPD as a police officer in October of 2018. He served until he was
terminated on January 29, 2021.

30. Based upon my training, experience, and the facts set forth in this affidavit, there is probable
cause to arrest Dustin Rambo for violations of Title 18, United States Code Section 242 -
Deprivation of rights under color of law have occurred.

. Respectfully submitted,

JS Oukh.

Special Agent John Quaka
Federal Bureau of Investigation

bested fo me Lay, Re apg cant

\ow ASL Ape, gs
S ) , the day of March, 2021.
Roy D. Percy

United States Magis Nudge
Northern Oistrict of Mississippl

 
